UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 10-1975


DENNIS W. DEBERRY,

                 Plaintiff - Appellant,

          v.

LEARY DAVIS, Dean Elon School of Law; BOARD OF TRUSTEES OF
ELON UNIVERSITY; ELON UNIVERSITY; ALAN WOODLIEF, Associate
Dean of Admissions,

                 Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.  William L. Osteen,
Jr., District Judge. (1:08-cv-00582-WO-LPA)


Submitted:     April 28, 2011                 Decided:   May 5, 2011


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dennis W. Deberry, Appellant Pro Se.  Robert T. Numbers, II,
WOMBLE CARLYLE SANDRIDGE & RICE, PLLC, Winston-Salem, North
Carolina; Elizabeth L. Riley, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dennis W. Deberry appeals the district court’s order

accepting      the   recommendation    of   the    magistrate     judge   and

dismissing his complaint for failing to state a claim.               We have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.                   See

Deberry v. Davis, No. 1:08-cv-00582-WO-LPA (M.D.N.C. filed Aug.

16,   2010;    entered   Aug.   17,   2010).      We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    AFFIRMED




                                      2